Citation Nr: 0614226	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-24 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD is 
the subject of a Remand below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

A right knee disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated 
by, active service, nor may arthritis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.    

With respect to the claim for service connection for a right 
knee disability, VA satisfied its duty to notify by means of 
March 2002 and June 2002 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These AOJ letters, 
which were issued prior to the initial AOJ decision, informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was requested to provide evidence in 
his possession pertinent to the appeal to VA.  The Board 
observes that the March 2002 and June 2002 letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Nevertheless, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision with respect 
to the veteran's claim of entitlement to service connection 
for a right knee disability.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and personnel records, 
and reports of VA treatment and examination.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's right knee claim.  Thus, based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his right knee 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

Service Connection--Generally

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis - right knee

The veteran also asserts that service connection is warranted 
for a right knee disability.  In this regard, in order to 
establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The veteran asserts 
that he injured his right knee when he fell out a truck while 
in service.  However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a right 
knee disability.  Additionally, on his October 1970 
separation examination, an examiner reported that his lower 
extremities were normal. 
Indeed, the first documentation of a right knee disability 
was in March 2002, many years after the veteran's discharge 
from service.  The Board notes that such a lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim and that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, there is no clinical opinion of record that 
etiologically relates the veteran's current right knee 
disability to any incident of the veteran's service.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of arthritis was in March 2002, 
which was many years after service.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on presumptive basis for the 
veteran's current arthritis.

In conclusion, although the veteran asserts that his current 
right knee disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has a chronic right knee disability that is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  The veteran asserts that his stressors include being 
involved in combat while at Long Binh during the Tet 
Offensive.  He also asserts that when he arrived in Vietnam, 
he was assigned to Medevac training to be a door gunner and 
that while on a rescue mission, he fired his gun over enemy 
territory, killing approximately 30-40 people, some of whom 
were later identified to be civilians.  He related that the 
incident was investigated and that he was later transferred 
to guard duty.  The veteran also indicated that he witnessed 
several captured Viet Cong being pushed to their death from 
an adjacent helicopter.  

In order to establish a claim of entitlement to service 
connection for PTSD, it is necessary to show that an in-
service stressor occurred.  In this case, the reported 
stressors noted above have not been verified.  Hence, the 
diagnosis of PTSD based thereon, on VA examination in June 
2002, cannot serve as a basis for a grant of service 
connection for PTSD.  Nevertheless, the veteran's DD Form 214 
reflects that he served in Vietnam from April 23, 1969 to 
April 6, 1970.  Although the veteran's DD Form 214 reflects 
that his primary military occupational specialty was that of 
a subsistence storage specialist, his service personnel 
records reflect that he participated in the TET 69 Counter 
Offensive.  Further, U. S. Army and Joint Services Research 
Center (JSSRRC) reported that between November 1, 1969 and 
April 30, 1970, the Long Binh Post was hit by enemy rocket 
fire on six separate occasions, including attacks that 
occurred on February 27, 1970 when Long Binh Post received 
eight rounds of 122 mm rocket fire and on March 2, 1970 when 
it received seven rounds of 122 mm rocket fire.  Such dates 
correspond to the dates the veteran's DA Form 20 documents 
that the veteran was stationed at Long Binh.  However, such 
is not sufficient to establish that the veteran engaged in 
combat activity with the enemy.  Rather, his service 
personnel records reflect that his principal duty while at 
Long Binh was subsistence storage specialist.  Hence, the 
Board finds that, while the evidence is sufficient to 
establish that the veteran was exposed to rocket fire attacks 
while in service in Vietnam, it is not established that he 
engaged in combat activity with the enemy.

In a statement dated in November 2002, the veteran reported 
that while serving on guard duty at Long Binh in January 
1970, he had been placed on alert status and transported to 
reinforce bunkers during a rocket and small arms attack.  
Significantly, in this regard, the June 2002 VA examiner did 
not consider the veteran's verified stressor of being exposed 
to rocket fire attack in assessing the veteran for PTSD.  An 
examination which considers the veteran's verified stressor 
is necessary prior to appellate adjudication of the claim for 
service connection for PTSD.  

Moreover, during the pendency of the appeal, on March 3, 
2006, as noted above, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The record does not reflect that the veteran has 
been provided notice, relative to the claim for service 
connection for PTSD, consistent with Dingess.

In view of the foregoing, the issue is hereby remanded to the 
RO for the following action: 

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for PTSD in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide, and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  The veteran must be provided 
notice that a disability rating and 
effective date will be assigned in the 
event of award of the benefit sought.  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that he has PTSD and if so, its nature 
and etiology.  In considering whether a 
diagnosis of PTSD is appropriate, the 
examiner should note that the veteran is 
deemed to have a verified stressor of 
having been exposed to rocket fire while 
at Long Binh in Vietnam.  The examination 
report should include a detailed account 
of all pathology found to be present, and 
specify the "stressor(s)" that serve as 
the basis for the diagnosis.  The report 
of the examination should include a 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

3.  Thereafter, the RO should 
readjudicate the issue on appeal of 
entitlement to service connection for 
PTSD.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


